Citation Nr: 1000971	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently assigned a 
20 percent disability evaluation.

2.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently assigned a 
20 percent disability evaluation.

3.  Entitlement to an increased evaluation for 
atherosclerotic vascular disease of the right lower 
extremity, currently assigned a 20 percent disability 
evaluation.

4.  Entitlement to an increased evaluation for 
atherosclerotic vascular disease of the left lower extremity, 
currently assigned a 40 percent disability evaluation.

5.  Entitlement to special monthly compensation based on loss 
of use of the lower extremities.  

6.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970 and from November 1974 to December 1978.  His 
discharge documents reflect he was awarded the Bronze Star 
Medal with "V" for valour, the Navy Commendation Medal with 
"V" for valour, and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held in November 2009, in Muskogee, Oklahoma, 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
May 2006 in connection with the issues currently on appeal.  
However, he submitted a statement in June 2009 in which he 
refuted some of the findings of that examination.  His 
representative made similar allegations at the November 2009 
hearing before the Board.  In addition, the Veteran testified 
at the hearing that his condition had worsened since the May 
2006 VA examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
current severity and manifestations of the Veteran's service-
connected disabilities.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be afforded a VA 
examination in Oklahoma City, Oklahoma, 
if possible, to ascertain the current 
severity and manifestations of his 
service-connected peripheral neuropathy 
and atherosclerotic vascular disease and 
to aid in determining entitlement to SMC 
and specially adapted housing.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  

The examiner should comment on the 
severity of the Veteran's service-
connected peripheral neuropathy of the 
lower extremities and atherosclerotic 
vascular disease of the lower 
extremities and report all signs and 
symptoms necessary for rating the 
Veteran's disabilities under the rating 
criteria.  In particular, he or she 
should indicate whether the Veteran's 
peripheral neuropathy is productive of 
moderately severe incomplete paralysis; 
severe incomplete paralysis with marked 
muscle atrophy; or, complete paralysis 
with foot dangles and drops, no active 
movement of the muscles below the knee, 
and weakened or lost flexion of the 
knee.  The examiner should also indicate 
the distance at which claudication 
occurs on walking and the ankle/brachial 
index.  He or she should further comment 
whether there are trophic changes, 
persistent coldness of the extremity, 
ischemic limb pain at rest, or deep 
ischemic ulcers.  

In addition, the examiner should state 
whether the Veteran's function of the 
lower extremities would be equally well 
served by an amputation stump at the 
site of election below the knee with the 
use of a suitable prosthetic appliance.  
He or she should indicate whether there 
is complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent foot drop, accompanied by 
characteristic organic changes, 
including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve.  The examiner should also 
comment on the Veteran's ability to 
perform balancing, propulsion, and 
ambulation, and state whether the 
Veteran has loss of use of both lower 
extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.   It 
should be noted that the term "preclude 
locomotion" means the necessity for 
regular and constant use of a 
wheelchair, braces, crutches, or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible. 38 C.F.R. § 3.809(d)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




